Title: From Thomas Jefferson to Daniel Brent, 6 November 1823
From: Jefferson, Thomas
To: Brent, Daniel


Dear Sir
Monticello
Nov. 6. 23.
I make my annual appeal to your kindness by requesting the favor of you to give a passage under your cover to our representative at Paris of the inclosed letters to M. de la Fayett & mr Warden. a safe passage is of more importance than a speedy one. I pray you to be assured of my just sense of your repeated kindnesses and of my friendly esteem and respectTh: J